Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2282
                      Lower Tribunal No. F07-26997
                          ________________


                       Chance Monte Dawkins,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Chance Monte Dawkins, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.